In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-920V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    STEPHANIE DIGEROLAMO,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                          Syndrome (GBS)

                       Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On August 2, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she developed Guillain-Barre Syndrome (“GBS”) following
the administration of an influenza (“flu”) vaccination on October 7, 2015. Petition at 1;
Stipulation, filed December 18, 2018, at ¶¶ 1. Petitioner further alleges that the vaccine
was administered within the United States, that she suffered the residual effects of this
injury for more than six months, and that there has been no prior award or settlement of
a civil action for damages as a result of her condition. Petition at 1-7; Stipulation at ¶¶
3-5. “Respondent denies that the flu vaccine administered on or about October 7, 2015,


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
is the cause of petitioner’s alleged GBS and/or any other injury or her current condition.”
Stipulation at ¶ 6.

       Nevertheless, on December 18, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $425,000.00 which amount represents compensation for first-
           year life-care expenses ($10,876.97), pain and suffering ($154,171.97), and
           lost wages ($259,951.06) in the form of a check payable to petitioner; and

        b. An amount sufficient to purchase the annuity contract described in the
           attached Stipulation at paragraph 10; and

        c. A lump sum of $14,536.40, which amount represents reimbursement of a
           State of New Jersey Medicaid lien, in the form of a check payable jointly to
           petitioner and:

                                     Treasurer, State of New Jersey
                                    Health Management Systems, Inc.
                                            P.O. Box 416522
                                         Boston, MA 02241-6522
                                   Medicaid ID Number: 047040530301
                            Health Management Systems Case Number: 145976
                                           Tel: (877) 262-7385
                                           Fax: (866) 276-1176
                                        Attn: Angelica Rodriguez
                                      angelica.rodriguez@hms.com

           Petitioner agrees to endorse this check to the Treasurer, State of New Jersey.
Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.
                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master


3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
 Respectfully submitted,

 PE_TITIONER:




 ATTORNEY OF RECORD FOR                      AUTHORIZED REPRESENTATIVE
 PETITIONER:.                                OF THE ATTORNEY GENERAL:


   ,ld4L_
. MICHAEL G. MCLAREN
  Black McLaren, et al., P.C.                Deputy Director
  530 Oak Court Drive, Suite 360             Torts Branch
  Memphis, TN 3 8117                         Civil Division
  Tel: (901) 762-0535                        U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, DC 20044-0146


· AUTHORIZED REPRESENTATIVE                  ATTORNEY OF RECORD FOR
  OF THE SECRETARY OF HEAL'fH                RESPONDENT:
  AND HUMAN SERVICES:



 NARAYANNAIR,M.D . . , -                     AMYP.KO OT
 Director, Division ofinjury                 Trial Attorney
 Compensation Programs                       Torts Branch
 Heaithcare Systems Bureau                   Civil Division
 U.S. Department of Health                   �J.S. Department of Justice
 and Human Services                          P.O. Box 146
 5600 Fishers-Lane                           Benjamin Franklin Station
 Parklawn Buil4ing, Mail Stop 08N 146B       Washington, DC 20044-0146
 Rockville, MD 20857                         Tel: (202) 616-4118



 Dated:   l�/tV
            ,   jJ?J'c,


                                         8